DETAILED ACTION
This is the Office action based on the 16324957 application filed February 12, 2019, and in response to applicant’s argument/remark filed on January 31, 2022.  Claims 1-2 and 4-20 are currently pending and have been considered below.  Claims 15-20 withdrawn from further consideration	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites the term “coinhibitor”.  The specification fails to define this term.  Although the specification discloses “the conversion composition also may comprise at least one coinhibitor.  In examples, the coinhibitor may comprise a Group IIA metal cation, a transition metal cation, a lanthanide series cation, an azole, or combinations thereof.  According to the present invention, the lanthanide series cation may, for example, comprise cerium, praseodymium, terbium, or combinations thereof; the Group IIA metal cation may comprise magnesium; the transition metal cation may comprise a Group IIIB metal such as yttrium, scandium, or combinations thereof, a Group IVB metal cation such as comprise zirconium, titanium, hafnium, or combinations thereof, a Group VB metal cation such as vanadium, a Group VIB metal cation such as molybdenum, a Group VIM metal cation such as manganese; and/or a Group XII metal cation such as zinc” in paragraph 0015, this is not considered a definition of this term.  For the purpose of examining any material that inhibit something will be considered a coinhibitor.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 5-8, 10-11 and 13-14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morris (WO2013185131), hereinafter “Morris”:--Claim 1: Morris teaches a system for treating a substrate, comprisinga conversion composition comprising a metal cation, such as tri-valent chromium ([0028, 0006]) present in a concentration of 10-5000 ppm ([0008]);a corrosion inhibitor, such as metal cations of cerium or yttrium presented at concentrations 100-5000 ppm ([5-8]);a sealing composition comprising a lithium salt ([28-29]).      It is noted that cerium and yttrium are inhibitors, as disclosed in the specification ([6]).        It is noted that the range 10-5000 ppm of tri-valent chromium and 100-5000 ppm of the corrosion inhibitor overlaps the range 0.001 g/L – 20 g/L recited in claim 1.     Alternately, although Morris does not teach combining the conversion composition and the sealing composition into a system, since Morris teaches applying the sealing composition subsequent to applying the conversion composition, it would have been obvious to one of ordinary skill in the art at the effective filing to use a system comprising the conversion composition and the sealing composition.--Claim 2: Morris further teaches that the conversion composition may comprise a conjugated compound that is capable of forming a metal ion complex with the metal ion ([0009-0010])--Claim 5: Morris further teaches that the sealing composition may comprise lithium salt at 0.05g/1000 g of sealing composition, i.e. 50 ppm.--Claim 6: Morris further teaches that the system may comprise a hydroxides ([0019]).--Claim 7: Morris further teaches that the sealing composition comprises an indicator compound (Formula 4 in [0029]).--Claim 8, 13, 14: Morris further teaches that the system may comprise a cleaning composition including a deoxidizer ([0018, 0028]).--Claims 10, 11: Morris further teaches that the cleaning composition may be alkaline or acidic ([0028]).  It is noted that alkaline indicates a pH greater than 7, and acidic indicates a pH smaller than 7.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a cleaning composition having a pH of 0.5-6 or 7-13 in routine experimentations. 
Claim 4 rejected under 35 U.S.C. 103 as obvious over Morris as applied to claim 1 above, and further in view of Daech (U.S. Pat. No. 6451443), hereinafter “Daech”:--Claim 4: Morris teaches the invention as above, wherein Morris teaches the system comprises a sealing composition comprising a lithium salt.  Morris fails to teach that the pH of the sealing composition may be 9.5-12.5.      Daech teaches that a sealing composition comprising lithium salt should be controlled to a pH between 10-11 for a better corrosion resistance (Col. 4, Lines 1-24).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing to control the pH of the sealing composition to 10-11 in the invention of Morris because Daech teaches that such alkaline cleaner would result in a better corrosion resistance.
Claims 9 and 12 rejected under 35 U.S.C. 103 as obvious over Morris as applied to claim 8 above, and further in view of Miralles (U.S. PGPub. No. 20150284663), hereinafter “Miralles”:--Claim 9, 12: Morris teaches the invention as above.  Morris further teaches that the substrate may be aluminum ([0025]), and the cleaning composition may be an alkaline cleaner conventionally used in metal pretreatment processes ([0026]).  Morris fails to teach that the cleaning composition may comprise a corrosion inhibitor comprising a metal cation and/or an azole, and hydroxide source.      Miralles, also directed to an alkaline cleaner for aluminum surface (abstract), teaches that the cleaner may comprise metal ions functioning as corrosion inhibitors ([0090]) and sodium hydroxide as the alkalinity source ([0048-0049])     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing to use the alkaline cleaner taught by Miralles as the alkaline cleaner in the invention of Morris because Miralles teaches that such alkaline cleaner would be efficient for cleaning the aluminum surface. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 rejected under 35 U.S.C. 103 as obvious over Strauss et al. (U.S. PGPub. No. 20060054248), hereinafter “Strauss”:--Claim 1: Strauss teaches a system comprisinga coloring composition comprising   a trivalent chromium compound, preferably at a concentration of 1-100 g/L ([0007, 0011]),    a metal salt, such as cobalt sulfate, at a concentration of 0.5-50 g/L ([0010]),    a carbonate salt, such as sodium bicarbonate ([0018]),    a corrosion protection agent ([0012]); anda sealing composition comprising lithium silicate ([0007, 0019]) to be applied to the substrate after applying the coloring solution.     Strauss further discloses that cobalt sulfate provides corrosion resistance ([0009]).     Although Strauss does not teach combining the coloring composition and the sealing composition into a system, since Strauss teaches applying the sealing composition subsequent to applying the coloring composition, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a system comprising the coloring composition and the sealing composition.     It is noted that the coloring composition is equivalent to the conversion composition recited in claim 1.--Claim 2: It is noted that the carbonate salt is equivalent to the anion recited in claim 2.  It is noted that Applicant discloses that the carbonate forms a salt with the trivalent chromium compound.
Claims 4, 5 and 7 rejected under 35 U.S.C. 103 as obvious over Strauss as applied to claim 1 above, and further in view of Matsuura et al. (U.S. PGPub. No. 20060040212), hereinafter “Matsuura” --Claim 4: Strauss teaches the invention as above.  Strauss fails to teach the pH of the sealing composition comprising lithium silicate.      Matsuura teaches that a sealing composition comprising lithium silicate should be controlled to a pH between 10-13 ([0140]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing to control the pH of the sealing composition to 10-13 in the invention of Morris because Matsuura teaches that such pH would be efficient for the sealing.--Claim 5: Matsuura further teaches that the concentration of the lithium silicate may be 0.01-10 wt.%.  Note that this overlaps the concentration range recited in claim 5..--Claim 7: Matsuura further teaches that the sealing composition may further comprise “n alkaline earth metal salt and/or a Group 4 (Group IVA) metal salt may also be included in the aqueous alkali metal silicate solution.  Examples of suitable alkaline earth metal salts include the following water-soluble salts: nitrates such as calcium nitrate, strontium nitrate, magnesium nitrate and barium nitrate; and also sulfates, hydrochlorides, phosphates, acetates, oxalates, and borates of alkaline earth metals.  Exemplary Group 4 (Group IVA) metal salts include titanium tetrachloride, titanium trichloride, titanium potassium fluoride, titanium potassium oxalate, titanium sulfate, titanium tetraiodide, zirconyl chloride, zirconium dioxide, and zirconium tetrachloride.  These alkaline earth metal salts and Group 4 (Group IVA) metal salts may be used singly or in combinations of two or more thereof”.
Claims 6, 8-10 and 12-14 rejected under 35 U.S.C. 103 as obvious over Strauss as applied to claim 1 above, and further in view of Russell et al. (U.S. Pat. No. 3404046), hereinafter “Russell”:--Claims 6, 8, 9, 10:  Strauss teaches the invention as above.  Strauss fails to teach the system comprises a cleaning composition.Russell, also directed to applying a composition comprising a trivalent chromium compound on a substrate, teaches that the substrate may be treated with an alkaline solution comprising a phosphate, sodium hydroxide or sodium bicarbonate (Col. 6, Lines 39-50; Col. 7, Lines 54-72) prior to applying the trivalent chromium compound.         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the alkaline cleaning solution in the invention of Strauss because Russell teaches to treat the substrate with such alkaline solution prior to applying the trivalent chromium compound.--Claims 12, 13, 14: Russell further teaches that the cleaning composition may comprise chromic acid or sodium chromate (Col. 4, Lines 1-22).  It is noted that chromic acid is a deoxidizer , and the metal cation is a corrosion inhibitor, as taught by Applicant. 
Claims 8 and 11 rejected under 35 U.S.C. 103 as obvious over Strauss as applied to claim 1 above, and further in view of Domes et al. (U.S. PGPub. No. 20150361274), hereinafter “Domes”:--Claims 8, 11: Strauss teaches the invention as above.  Strauss fails to teach the system comprises a cleaning composition. 
       Domes teaches a method of coating a metal surface, wherein the metal surface is cleaned using a cleaning composition having a pH from 4-9.5 (Claim 41).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to clean the substrate in the invention of Strauss with the cleaning composition taught by Domes because Domes teaches that such cleaning would be effective in preparing the surface for a subsequent coating step. 
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach both trivalent chromium salt and the coinhibitory at the claimed concentration, this arguments is not persuasive.  The cited prior arts clearly teach this feature, as shown above.
--Regarding Applicant’s argument that the cited prior arts do not teach a sealing composition comprising lithium having a pH of 9.5-12.5, The cited prior arts clearly teach this feature, as shown above. --Regarding Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713